— Appeal (transferred to this court by order of the Court of Appeals dated April 3, 1980) from a judgment *571of the Supreme Court, Nassau County, entered March 6, 1980, which dismissed the complaint, upon an order of the same court, dated March 3, 1980, granting defendants summary judgment. Judgment affirmed, without costs or disbursements. The doctrine of stare decisis precludes this court from making a different determination on the merits of this matter (see Franklin v Krause, 32 NY2d 234). Lazer, J.P., Gibbons, Cohalan and Thompson, JJ., concur.